Exhibit 99.1 NEWS RELEASE Contacts:Edmund E. Kroll Senior Vice President, Finance and Investor Relations (212) 759-0382 Sandy McBride Senior Director, Corporate Communications (314) 725-4477 FOR IMMEDIATE RELEASE CENTENE CORPORATION REPORTS SUCCESSFUL SURGERY ON CHAIRMAN AND CEO ST. LOUIS, MISSOURI(August 9, 2008) —Centene Corporation (NYSE: CNC) today announced that Michael F. Neidorff, Chairman and CEO, has undergone the successful removal of an abdominal mass and is resting comfortably. Final pathology revealed that this was a benign lesion and the risk of recurrence is judged to be extremely low. David C.
